Case 2:17-cv-13577-DPH-DRG ECF No. 30 filed 05/29/20        PageID.645    Page 1 of 22




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 MELISSA KOVACS,

              Plaintiff,                      CASE NO. 17-13577
                                              HON. DENISE PAGE HOOD
 v.

 ASSOCIATES IN NEUROLOGY,
 P.C., and DR. MARK A. KACHADURIAN,

              Defendants.
                                     /

          ORDER GRANTING IN PART AND DENYING IN PART
        DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT [#19]

 I.    INTRODUCTION

       On November 1, 2017, Plaintiff Melissa Kovacs filed the instant action alleging

 that Defendants violated the Americans with Disabilities Act, 42 U.S.C. § 12111 et

 seq. (“ADA”), and the Michigan Persons with Disabilities Civil Rights Act, M.C.L.

 § 37.1201 et seq. (“PWDCRA”), when they failed to accommodate her disability,

 terminated her in retaliation for requesting an accommodation, and discriminated

 against her on the basis of her disability. On August 30, 2018, Defendants filed a

 Motion for Summary Judgment. [Dkt. No. 19] The Motion has been fully briefed, and

 the Court held a hearing on the Motion. For the reasons that follow, the Court grants

 in part and denies in part Defendants’ Motion for Summary Judgment.
                                          1
Case 2:17-cv-13577-DPH-DRG ECF No. 30 filed 05/29/20        PageID.646    Page 2 of 22




 II.   STATEMENT OF FACTS

       Plaintiff began her employment with Defendant Associates in Neurology, P.C.

 (“AIN”) in September 2008. AIN specializes in the diagnosis and treatment of stroke,

 seizures, epilepsy, neuropathy, headaches and other neurological disorders. AIN has

 offices in Farmington Hills, Southfield, and Novi, and it performs Magnetic Resource

 Imaging (“MRI”), Electroencephalogram (“EEG”), and Evoked Potential (“EP”) tests

 to diagnose neurological conditions.          Defendant Mark A. Kachadurian

 (“Kachadurian”) is a physician at AIN. Denean Evans (“Evans”) was hired as AIN’s

 Practice Manager in January 2016, and she provides a range of administrative services

 for AIN while working in its Farmington Hills office.

       Plaintiff worked as an EEG technician primarily in AIN’s Novi, Michigan

 office, and she worked a schedule of 7:30-4:30 on Monday, Wednesday, and Friday

 and 7:30-3:00 on Tuesday and Thursday, as she requested. A typical EEG test lasts

 20 minutes, although time is also needed for set up, so in AIN’s Novi office, 90

 minutes are allotted on the schedule for each EEG test. AIN’s schedule generally

 allows for 5 EEG tests in a day, and Plaintiff rarely conducted more than 4 EEG tests

 in a day. The appointment schedule for EEG tests at AIN’s Novi office is available

 to staff on one or more office computers. Plaintiff’s work quality was good, and she

 was not the subject of any patient complaints or discipline during her employment.


                                          2
Case 2:17-cv-13577-DPH-DRG ECF No. 30 filed 05/29/20         PageID.647    Page 3 of 22




       In the fall of 2015, a consultant suggested to AIN that AIN outsource its EEG

 testing to Synapse Neurodiagnostics (“Synapse”). In October 2015, AIN’s two

 managing partners (Drs. Elkiss and Silverman) met with Synapse’s owner, Greg

 Lukasik (“Lukasic”), to discuss the possible benefits of outsourcing EEG testing. Drs.

 Elkiss and Silverman ultimately concluded that Synapse would “provide better

 services for our patients” than AIN had been able to provide in the past and decided

 to outsource all EEG testing to Synapse. On November 12, 2015, AIN and Synapse

 agreed to a Diagnostic Imaging Lease Agreement (“Agreement”), pursuant to which

 Synapse would use its own EEG technicians to perform backlog and regular testing

 for AIN. The Agreement provided that services would be provided at AIN’s

 Farmington Hills location “and possible various locations, depending where EEG

 testing is to be performed.” [Dkt. No. 19-10 at Ex. A]

       After the December 2015 retirement of the Southfield EEG technician and the

 January 2016 resignation of the Farmington Hills EEG technician, Synapse took over

 EEG testing at those two offices. By August 2016, Synapse was handling all of AIN’s

 EEG testing except in the Novi office, where Plaintiff was available to provide

 coverage (unlike the Southfield and Farmington Hills offices, where there were no

 technicians in place).

       In 2011, Plaintiff was diagnosed with Meniere’s disease, a chronic disorder of


                                           3
Case 2:17-cv-13577-DPH-DRG ECF No. 30 filed 05/29/20           PageID.648    Page 4 of 22




 the inner ear.1 Prior to 2016, Plaintiff only had minor episodes of Meniere’s disease,

 during which she experienced fuzzy vision, “very minor” hearing loss, and ringing in

 her ears, but no dizziness or vertigo. These minor episodes lasted 5 to 15 minutes.

       In 2016, Plaintiff had three major episodes and some minor episodes at work.

 During a major episode, Plaintiff experiences vertigo, hearing loss, tinnitus, pressure

 in the ears and vision problems. Chronic stress triggers the symptoms of the disease.

 Plaintiff’s co-workers, as well as Kachadurian, witnessed Plaintiff having major

 episodes, including falling down. On at least one occasion, a co-worker, Glenora

 Hawley (“Hawley”), the most senior person at the Novi location (who Kachadurian

 called a “team leader”), helped Plaintiff into a patient room to lay down and clocked

 Plaintiff out so Plaintiff could leave work for the day. When Plaintiff experienced

 minor episodes at work, she would continue working for the day. Plaintiff

 occasionally called into work following minor episodes, in which case she would

 either be late or sometimes cancel her schedule for the day. Plaintiff’ co-workers,

 including the doctors and staff, knew she had Meniere’s disease. Kachadurian treated

 Plaintiff as a patient, though he treated her epilepsy and did not diagnose or treat



       1
         Plaintiff also has been diagnosed with complex partial epilepsy, which
 causes her to have seizures, but Plaintiff has not alleged that her epilepsy is a basis
 for this cause of action.

                                            4
Case 2:17-cv-13577-DPH-DRG ECF No. 30 filed 05/29/20          PageID.649    Page 5 of 22




 Plaintiff’s Meniere’s disease.

       Following her first major episode at work and ear surgery in February 2016,

 Plaintiff met with Evans (as AIN’s human resources manager) on March 15, 2016.

 The meeting was scheduled after Evans learned of two patient complaints about

 last-minute EEG test cancellations in Novi. Evans met with Plaintiff to talk about the

 cancellations and to see if AIN could do anything to assist her. Hawley sat in on the

 meeting. Evans wanted to see how Plaintiff was doing, and Plaintiff said that she was

 doing “okay.” [Dkt. No. 19, Ex. A at 126-27] Plaintiff told Evans that another

 co-worker, Ilene Abrin (“Abrin”), was “f’ing up [Plaintiff’s] schedule” and asked

 Evans to talk to Abrin. Id. at 126, 196-97. Evans agreed to do that. Id. at 197. Evans

 stated that Plaintiff did not tell Evans precisely what Abrin was doing to her schedule

 (Abrin was scheduling five or six patients for Plaintiff without notice or consent) or

 that Plaintiff needed to be limited to four patients because she assumed that Evans

 knew of her inability to handle more than four patients. Id. at 196-97. Plaintiff never

 provided AIN with medical documentation stating that Plaintiff needed a light

 schedule or to be limited to no more than four EEG patients in a day. Id. at 135.

       Plaintiff claims that she told Evans that Abrin was scheduling Plaintiff too

 many patients, causing Plaintiff a lot of stress. Plaintiff states that she requested

 accommodation in the form of a light schedule, a fixed schedule of four patients per


                                           5
Case 2:17-cv-13577-DPH-DRG ECF No. 30 filed 05/29/20          PageID.650    Page 6 of 22




 day, or advance notice (she did not explain to Evans what that meant) if the schedule

 were to include five or six patients per day. Between March and August 2016,

 Plaintiff states that she had several conversations with Evans. Evans denies that

 Plaintiff ever made Evans aware of being overscheduled, stating that discussions of

 that nature “never happened.” Evans testified that, other than being made aware of

 Plaintiff’s “possible medical condition,” Evans “wasn’t aware of any other issues.”

 Nothing changed with Plaintiff’s schedule after the March meeting with Evans.

       Evans acknowledged that Plaintiff disclosed during the March 15, 2016 meeting

 the possibility that Plaintiff might have Meniere’s disease and then started to cry. In

 this meeting, Plaintiff and Evans discussed scheduling issues arising out of absences

 attributed to Plaintiff’s medical condition. Hawley affirmed that Plaintiff’s Meniere’s

 disease and absences from work were discussed in that meeting and that Plaintiff was

 upset and crying. Evans did not make any inquiry as to whether Plaintiff might need

 accommodations for her medical condition, as it never crossed Evans’ mind to inquire

 about accommodations.

        Although Plaintiff suffered several Meniere’s episodes between March and

 August 2016, at work and at home, and she occasionally was too ill to see patients,

 Plaintiff was not disciplined for any of those absences. Hawley states that

 Kachadurian and other physicians were upset, complained, and were frustrated when


                                           6
Case 2:17-cv-13577-DPH-DRG ECF No. 30 filed 05/29/20           PageID.651     Page 7 of 22




 patients had to be rescheduled as a result of Plaintiff having an episode. Plaintiff

 states that Hawley, who had a personal and professional relationship with

 Kachadurian, told Plaintiff that Kachadurian did not want her there. Plaintiff states

 that Hawley: (1) texted Plaintiff, “I have to tell you something. There’s a problem that

 you may be fired or that you’re – that [Dr. K’s] seeing you…as a liability;” and (2)

 communicated to Plaintiff that Kachadurian told Hawley that Plaintiff is “missing a

 lot of work…She’s a liability.” [Dkt. No. 25, Ex. 1 at 228-29] Another co-worker,

 Jaclyn Kleebik, told Plaintiff, “Dr. K thinks you’re a liability, and he wants you

 gone.” Id. at 229. At her deposition, Hawley denied telling Plaintiff that Kachadurian

 called Plaintiff a “liability.” Id.

        As of August 2016, AIN had outsourced EEG technician work to Synapse only

 for its office locations in Farmington Hills and Southfield, and as far as Lukasik was

 concerned, that was the extent of Synapse’s relationship with AIN. [Dkt. No. 25, Ex.

 5 at 61-62] At some point in August 2016, Evans, at the direction of the managing

 partners, approached Lukasik to see if Synapse wanted to take over the EEG testing

 in Novi. Id. at 63-64. On August 11, 2016, Evans met with Plaintiff to advise Plaintiff

 that Plaintiff’s last day of work at AIN would be Friday, September 9, 2016, because

 all EEG testing was being outsourced to Synapse. At some point after Plaintiff was

 notified that she was being terminated, Evans suggested to Plaintiff that Plaintiff apply


                                            7
Case 2:17-cv-13577-DPH-DRG ECF No. 30 filed 05/29/20          PageID.652     Page 8 of 22




 for social security disability due to her condition.

       The first week of September 2016, Evans again approached Lukasik about

 taking over the EEG technician services in Novi. Id. at 64. Taking over Novi was not

 a goal for Lukasik, and he testified that if “AIN didn’t ask me [a] second time in

 September [2016], I wouldn’t have asked about it myself.” Id. Evans communicated

 that AIN intended to terminate Plaintiff’s direct employment with AIN. Lukasik

 asked Evans “if [Plaintiff] is leaving.” Id. Evans told Lukasik that Plaintiff “is not

 going to continue.” Id. This conversation caused Lukasik to assume Plaintiff would

 be fired by AIN. Id. Because Plaintiff had prior experience at Novi, Lukasik asked

 Evans if he could hire her as an independent contractor. Id. Evans told Lukasik he

 could hire Plaintiff, but there was no further discussion about any terms or conditions

 for Plaintiff’s status with AIN or Synapse. Id. at 64-65.

       Lukasik approached Plaintiff about working as an independent contractor for

 Synapse at a higher hourly rate than what she earned at AIN, but, advised her that as

 Synapse technicians are independent contractors, they receive no benefits. Lukasik

 offered Plaintiff the opportunity to work at AIN’s Novi location three days per week

 performing EEG tests and additional work at home doing digital scanning. Id. at

 87-88. Lukasik told Plaintiff she would lose her benefits and that Synapse did not

 provide benefits. Id. at 92. Plaintiff initially accepted the position and was scheduled


                                            8
Case 2:17-cv-13577-DPH-DRG ECF No. 30 filed 05/29/20           PageID.653     Page 9 of 22




 to start working as an independent contractor without benefits for Synapse on

 Monday, September 12, 2016. On September 11, 2016, Plaintiff advised Lukasik that

 she would not be coming to work for Syanpse.

       Plaintiff claims that, on September 9, 2016, Lukasik called her and “said that

 the [AIN] doctors didn’t want me there [at the Novi facility] because I was a liability.”

 Dkt. No. 25, Ex. 1 at 176. Plaintiff states that Lukasik said he “spoke with the doctors

 in the meeting….they said they don’t want you there. And I wanted to take you on,

 but they didn’t want you there.” Id. at 208. Lukasik told Plaintiff that he “tried to get

 her more [days on the schedule], but the doctors don’t want you here. You’re a

 liability.” Id. at 208. Plaintiff withdrew from working for Synapse because she was

 not comfortable with the arrangement and understood she was not wanted by AIN, id.

 at 176-78 (AIN “intentionally did the Synapse and all that just to get rid of [me]

 because of [my] disability”), and she “took that as…a termination at AIN, that Dr. K

 didn’t want me there…” Id. at 199.

       Synapse hired Kathy Harden to handle the EEG testing at the Novi office that

 Plaintiff would have conducted. Plaintiff asked Hawley why AIN had selected

 Harden to work as a technician instead of her. Hawley responded, “'Cuz you were

 missing work…that’s what he [Kachadurian] was mad about. Missing work all the

 time and texting him while he’s at his kid’s graduation type stuff.” Dkt. No. 25 at Ex.


                                            9
Case 2:17-cv-13577-DPH-DRG ECF No. 30 filed 05/29/20           PageID.654    Page 10 of 22




 6.   Kachadurian denied making those statements, although he admitted being

 concerned about a backlog of patients. Id. at Ex. 2 at 22-24. Kachadurian admitted

 complaining about Plaintiff – or her husband – texting him during his kids’ events

 about Plaintiff’s medical problems (because Kachadurian was her treating doctor). Id.

 at 25-26.

          After her termination, Plaintiff asked Hawley to provide a statement concerning

 her charge of discrimination, but Hawley expressed her concern about retaliation by

 AIN if she provided a statement in support of Plaintiff. Id. at Ex. 4 at 37-38 and Ex.

 6. Hawley also texted Plaintiff about statements allegedly made by Kachadurian to the

 effect of, “she’s a good tech, but can’t keep missing work.”Id. at Ex. 6. Hawley

 shared her understanding that Plaintiff’s medical condition motivated AIN’s decisions,

 texting Plaintiff, “Cuz even in the meeting with Dennie [Evans] she was asking you

 about your condition and how much work you missed from it and whether you’d be

 missing any more work from it so right there is proof it’s cuz your condition.” Id.

 Finally, with regard to providing a statement for Plaintiff’s discrimination charge,

 Hawley wrote, “Girl trust me. I feel horrible for you. And yesterday he was telling a

 [patient] they can’t fire you for medical issues! I was FUMING inside.” Id. at Ex. 4

 at 39.

          On November 1, 2016, Plaintiff filed a charge with the Michigan Department


                                             10
Case 2:17-cv-13577-DPH-DRG ECF No. 30 filed 05/29/20         PageID.655    Page 11 of 22




 of Civil Rights (“MDCR”), claiming that she had been fired by AIN “with no reason

 given” but that she believed she was discharged due to her disability. On January 24,

 2017, Plaintiff submitted an amended charge, claiming that she had requested that her

 “schedule to remain the same with no unexpected patients added” but that AIN had

 denied the request. After investigation, including multiple witness interviews, the

 MDCR dismissed the charge on July 17, 2017, as without cause. The EEOC issued

 its dismissal and right to sue notice on August 3, 2017.

        Plaintiff’s five-count Complaint includes the following claims: (1) AIN violated

 the ADA by failing to accommodate her disability (Meniere’s) (Count I); (2) AIN

 violated the ADA by terminating her employment in retaliation for requesting a

 reasonable accommodation (Count II); (3) AIN violated the ADA by terminating her

 employment because of her disability (Count III); and (4) Kachadurian violated the

 PWDCRA by discriminating against her when he terminated her employment because

 of her disability (Count IV); and (5) Kachadurian violated the PWDCRA by

 terminating her employment in retaliation for requesting a reasonable accommodation

 (Count V).



 III.   LEGAL STANDARD

        Rule 56(a) of the Rules of Civil Procedures provides that the court “shall grant


                                           11
Case 2:17-cv-13577-DPH-DRG ECF No. 30 filed 05/29/20         PageID.656    Page 12 of 22




 summary judgment if the movant shows that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

 P. 56(a). The presence of factual disputes will preclude granting of summary

 judgment only if the disputes are genuine and concern material facts. Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is

 “genuine” only if “the evidence is such that a reasonable jury could return a verdict

 for the nonmoving party.” Id. Although the Court must view the motion in the light

 most favorable to the nonmoving party, where “the moving party has carried its

 burden under Rule 56(c), its opponent must do more than simply show that there is

 some metaphysical doubt as to the material facts.” Matsushita Electric Industrial Co.

 v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); Celotex Corp. v. Catrett, 477 U.S.

 317, 323-24 (1986). Summary judgment must be entered against a party who fails to

 make a showing sufficient to establish the existence of an element essential to that

 party's case, and on which that party will bear the burden of proof at trial. In such a

 situation, there can be “no genuine issue as to any material fact,” since a complete

 failure of proof concerning an essential element of the nonmoving party's case

 necessarily renders all other facts immaterial. Celotex Corp., 477 U.S. at 322-23. A

 court must look to the substantive law to identify which facts are material. Anderson,

 477 U.S. at 248.


                                           12
Case 2:17-cv-13577-DPH-DRG ECF No. 30 filed 05/29/20          PageID.657    Page 13 of 22




 IV.   APPLICABLE LAW FOR ADA/PWDCRA CLAIMS

       To establish a prima facie case under the PWDCRA/ADA,2 a plaintiff must

 show that (1) she is disabled; (2) she was qualified for the position without or without

 accommodation; (3) she suffered an adverse action; (4) that the employer knew or had

 reason to know of the plaintiff’s disability; and (5) the position remained open, the

 individual was replaced by a similarly-situated, non-disabled employee, or similarly-

 situated, non-disabled persons were treated more favorably than she was. Whitfield v.

 Tennessee, 639 F.3d 253, 258-59 (6th Cir. 2001); Talley v. Bravo Pitino Rest., 61 F.3d

 1241, 1246 (6th Cir. 1995).

       The ADA makes it unlawful for an employer to “discriminate against a
       qualified individual on the basis of disability.” 42 U.S.C. § 12112(a).
       The ADA defines “discriminate” to include the failure to provide
       reasonable accommodation to an otherwise qualified individual with a
       disability, unless doing so would impose an undue hardship on the
       employer’s business. Id. § 12112(b)(5). To establish a prima facie case,
       a plaintiff must show that he is disabled and otherwise qualified for the
       position, either with or without reasonable accommodation. Kiphart v.
       Saturn Corp., 251 F.3d 573, 581 (6th Cir.2001). Once the plaintiff
       establishes a prima facie case, the burden shifts to the defendant to show
       that accommodating the plaintiff would impose an undue hardship on the
       operation of its business. Id.



       2
         The PWDCRA “substantially mirrors the ADA, and resolution of a
 plaintiff’s ADA claim will generally, though not always, resolve the Plaintiff’s
 PWDCRA claim.” Cotter v. Ajilon Servs., Inc., 287 F.3d 593, 598 (6th Cir. 2002)
 (citing Monette v. Electronic Data Systems Corp., 90 F.3d 1173, 1178 (6th Cir.
 1996)).
                                           13
Case 2:17-cv-13577-DPH-DRG ECF No. 30 filed 05/29/20        PageID.658    Page 14 of 22




 Keith v. Oakland County, 703 F.3d 918, 923 (6th Cir. 2013).

       In order to set forth a prima facie claim for failure to accommodate under the

 Act, Plaintiff must demonstrate: (i) she is disabled under the ADA; (ii) she was

 otherwise qualified for the position, with or without reasonable accommodation; (iii)

 AIN knew or had reason to know about her disability; (iv) she requested an

 accommodation; and (v) AIN failed to provide the necessary accommodation. Johnson

 v. Cleveland City School Dist., 443 F. App’x 974, 982-83 (6th Cir. 2011); Judge v.

 Landscape Forms, Inc., 592 Fed.Appx. 403, 407 (6th Cir. 2014) (internal citation

 omitted); Spiteri v. AT & T Holdings, Inc., 40 F.Supp.3d 869 (E.D. Mich. 2014). As

 part of this prima facie case, Plaintiff “bears the initial burden of proposing an

 accommodation and showing that accommodation is objectively reasonable.” Kleiber

 v. Honda of Am. Mfg., 485 F.3d 862, 870 (6th Cir. 2007) (citation and internal

 quotations omitted); Jakubowski v. Christ Hosp., Inc., 627 F.3d 195, 202 (6th Cir.

 2010). Plaintiff also carries the burden of proving that she will be “capable of

 performing the essential functions of the job with the proposed accommodation.” Id.


       In cases in which the plaintiff is seeking some accommodation on the
       part of the employer, and is claiming that he or she would be qualified
       to perform the essential functions of the job with such reasonable
       accommodation, the disputed issues will be whether such
       accommodation is reasonable, whether such accommodation would
       impose an undue hardship upon the employer, and/or whether the

                                          14
Case 2:17-cv-13577-DPH-DRG ECF No. 30 filed 05/29/20           PageID.659     Page 15 of 22




       plaintiff is capable of performing the job even with the suggested
       accommodation, each of which may also be resolved through direct,
       objective evidence.

 Monette, 90 F.3d at 1183.

              The ADA also prohibits employers [. . . ] from “discriminat[ing]
       against any individual because such individual has ... made a charge ...
       under this chapter.” 42 U.S.C. § 12203(a). “Discrimination here means
       retaliation—that ‘but for’ an employee’s statutorily protected activity the
       employer would not have taken the ‘adverse employment action.’” Ford
       Motor Co., 782 F.3d at 767 (citations omitted). ADA retaliation claims
       are analyzed under the familiar McDonnell-Douglas burden-shifting
       framework. Id. (citation omitted).

 McDonald v. UAW-GM Ctr. for Human Res., 738 F. App’x 848, 855 (6th Cir. 2018).

 V.    ANALYSIS

       Defendants do not dispute that, due to her Meniere’s disease, Plaintiff is

 disabled within the meaning of the ADA, nor do Defendants dispute that Plaintiff was

 fully qualified for her job as an EEG technician with or without accommodation.

 There is no dispute that Plaintiff suffered an adverse action when AIN terminated her

 employment, effective as of September 9, 2016. But, Defendant claims Plaintiff has

 not produced evidence sufficient to avoid summary judgment on her claims of

 retaliation, termination, and discrimination related to her disability.

 A.    Retaliation and Discrimination Claims (Counts II and III)

       Plaintiff contends that there is direct evidence that Defendants retaliated against

 her when they terminated Plaintiff because of her disability. Plaintiff relies on the fact

                                            15
Case 2:17-cv-13577-DPH-DRG ECF No. 30 filed 05/29/20         PageID.660    Page 16 of 22




 that Defendants hired a replacement with qualifications similar to Plaintiff’s, which

 “demonstrat[ed] a continued need for the same services and skills.” Loeb v. Textron,

 Inc., 600 F.2d 1003, 1013 (1st Cir. 1979). Plaintiff argues that when Synapse

 employed Kathy Harden as an EEG tech to do the work Plaintiff did at AIN’s Novi

 office, Defendants replaced Plaintiff. Plaintiff argues that, since Synapse intended to

 fill Plaintiff’s position with AIN by contracting with Plaintiff, there is substantial

 direct and circumstantial evidence that AIN regarded Plaintiff as disabled.

       The direct evidence Plaintiff relies upon is that:

       (1) Kachadurian and other physicians voiced their anger and frustration
       about Kovacs and her medical condition; (2) Kachadurian stated he did
       not want Kovacs there; (3) Hawley told Kovacs, “I have to tell you
       something. There’s a problem that you may be fired or that you’re – that
       [Dr. K’s] seeing you…as a liability;” (4) Regarding Kovacs,
       Kachadurian told Hawley, “She’s missing a lot of work…She’s a
       liability;” (5) Another co-worker, Jaclyn Kleebik, told Kovacs, “Dr. K
       thinks you’re a liability, and he wants you gone;” (6) Lukasik called
       Kovacs and “said that the doctors didn’t want me there because I was a
       liability;” (7) Lukasik explained to Kovacs that he “spoke with the
       doctors in the meeting….they said they don’t want you there. And I
       wanted to take you on, but they didn’t want you there;” (8) Lukasik told
       Kovacs that he “tried to get her more [days on the schedule], but the
       doctors don’t want you here. You’re a liability;” and (9) Rather than
       discussing possible accommodation, Evans suggested Kovacs apply for
       social security disability due to her condition.

       Defendants argue that Plaintiff’s reliance on Hawley’s (or Kleebik’s or

 Lukasik’s) alleged comments regarding statements by AIN management or

 Kachadurian is misplaced. Defendants contend that Hawley, Kleebik, and Lukasik

                                           16
Case 2:17-cv-13577-DPH-DRG ECF No. 30 filed 05/29/20           PageID.661     Page 17 of 22




 were not decisionmakers or management level employees whose statements could be

 attributed to AIN. But, Plaintiff claims Hawley made those statements or sent the

 texts regarding the statements of Kachadurian and other AIN physicians. And, if

 Hawley, Kleebik, and/or Lukasik testify(ies) about statements by AIN management

 or Kachadurian, any such statement(s) will be admissible at trial as party admissions.

 The fact that Hawley and Lukasic have denied certain statements does not foreclose

 Plaintiff’s claims; those denials will have to be evaluated by the jury at trial.

 Defendants are correct, however, that such persons cannot speculate about why AIN

 terminated Plaintiff.

       Plaintiff argues that, even if the foregoing facts do not constitute direct evidence

 of discrimination, it should be considered “strong circumstantial evidence of

 discriminatory motive.” Citing Rowan v. Lockheed Martin Energy Systems, Inc., 360

 F.3d 544, 548 (6th Cir. 2004) (holding that where statements did not constitute direct

 evidence of age bias, “[t]hey might…raise some suspicion as to [the employer’s]

 motives…”). Plaintiff believes that, under either analysis, there is enough evidence

 for a reasonable jury to conclude that AIN was motivated by Kovacs’s disability in

 terminating her direct employment.

       Defendants argue that Plaintiff was not replaced by someone outside of her

 protected class or treated differently than similarly-situated non-protected employees.


                                            17
Case 2:17-cv-13577-DPH-DRG ECF No. 30 filed 05/29/20           PageID.662     Page 18 of 22




 Defendants assert that AIN treated all of its EEG technicians the same – the EEG

 technician positions were eliminated in Farmington Hills, Southfield, and Novi.

 Defendants state that AIN’s outsourcing of its EEG work to Synapse has been

 recognized as a legitimate, non-discriminatory business decision. Felder v. Nortel

 Networks, 187 F. App’x 586, 592-93 (6th Cir. 2006). Defendant also represents that,

 to the extent that Plaintiff was “replaced,” she was replaced by Harden, who had

 cancer and, like Plaintiff, was disabled.

       The Court finds that Plaintiff’s argument ignores the fact that Defendants did

 not “hire” any “replacement” because AIN eliminated Plaintiff’s position and

 contracted for EEG technician work at the Novi office to be provided by Synapse.

 The Court notes that AIN took the same action at its other locations and had already

 contracted with Synapse to provide AIN with EEG technician services at the

 Farmington Hills and Southfield locations. Because AIN eliminated having an EEG

 technician on its staff and payroll, the Court concludes that Plaintiff was not replaced

 or terminated because of her disability. And, even if Plaintiff was replaced, she was

 replaced by someone in her protected class (Harden, who had cancer).

       For these reasons, the Court holds that Plaintiff cannot satisfy the fifth requisite

 element of discrimination under the PWDCRA/ADA (that the position remained open,

 the individual was replaced by a similarly-situated, non-disabled employee, or


                                             18
Case 2:17-cv-13577-DPH-DRG ECF No. 30 filed 05/29/20           PageID.663    Page 19 of 22




 similarly-situated, non-disabled persons were treated more favorably than she was).

 Whitfield, 639 F.3d at 258-59; Talley, 61 F.3d at 1246. As Plaintiff cannot establish

 a prima facie case of discrimination under the PWDCRA and/or the ADA, the Court

 dismisses her claims for disability discrimination and retaliation with respect to her

 termination (Counts II and III).

 B.    Failure to Accommodate Claim (Count I)

       Defendants assert that Plaintiff never requested an accommodation. Defendants

 contend that Plaintiff told Evans in March 2016 only that Arbin was “f’ing up”

 Plaintiff’s schedule but not: (1) how Plaintiff’s schedule was being messed up; or (2)

 that Plaintiff needed to be accommodated in her workload, including by having a

 lighter or limited schedule because of her disability.     Defendants also argue that

 Plaintiff never provided Evans (or anyone at AIN) with any medical documentation

 that required that Plaintiff have a different schedule or be accommodated in any way.

 Finally, Defendants contend that Plaintiff has offered conflicting testimony regarding

 whether she asked for advance notice if she was being scheduled to perform EEG tests

 for more than four patients. Citing Sjostrand v. OSU, 750 F.3d 596, 605 (6th Cir.

 2014) (“We do not believe that the standard of review for summary judgment. . .

 requires us to ignore a party’s own conflicting statements in construing the facts to her

 best advantage.”).


                                            19
Case 2:17-cv-13577-DPH-DRG ECF No. 30 filed 05/29/20           PageID.664     Page 20 of 22




       Viewing the facts in a light most favorable to Plaintiff, the Court finds that there

 is a genuine dispute of material fact whether Plaintiff provided Evans with a request

 for accommodation because of her disability. There is evidence that Plaintiff asked

 Evans to have only four patients a day or get advance notice if she was scheduled to

 have more than four patients. There is evidence that Evans knew Plaintiff had

 Meniere’s disease and that it impacted Plaintiff’s ability to work. And, it is

 undisputed that Plaintiff’s schedule did not change at any time before she was

 terminated. Accordingly, the motion for summary judgment is denied on the claim

 of failure to accommodate (Count I).

 C.    Claims Against Kachadurian (Counts IV and V)

       Defendants argue that Plaintiff’s claim that Kachadurian discriminated and

 retaliated against her under the PWDCRA when terminating her must be dismissed

 because he was not her employer under that statute.             Defendants argue that

 Kachadurian did not personally employ anyone, and he was not AIN’s agent for

 purposes of making the outsourcing decision. See M.C.L. 37.1201(b); Elezovic v.

 Bennett (on remand), 274 Mich.App. 1, 12, 15 (2007) (agents are “persons to whom

 the employing agency delegates supervisory power and authority over subordinates”

 on things such as “promotions, bonuses, overtime options, raises, shift and job

 assignments, and terminations”). Plaintiff failed to respond to Defendants’ arguments


                                            20
Case 2:17-cv-13577-DPH-DRG ECF No. 30 filed 05/29/20         PageID.665    Page 21 of 22




 on this claim.

       In reviewing the portions of the record cited by the parties, the Court has found

 no evidence that Kachadurian was involved in AIN’s decision to outsource its EEG

 services at the Novi office (or any other office) to Synapse. The evidence reveals only

 that AIN’s managing partners (Silverman and Elkiss) decided to enter into the

 Agreement to outsource AIN’s EEG testing to Synapse, including at AIN’s Novi

 office. In the absence of evidence that Kachadurian was an employer or agent for

 purposes of AIN’s outsourcing decision, Plaintiff’s claim that Kachadurian

 discriminated or retaliated against her under the PWDCRA when she was terminated

 should be dismissed.

 V.     CONCLUSION

       Accordingly,

       IT IS ORDERED that Defendants’ Motion for Summary Judgment [Dkt. No.

 19] is GRANTED IN PART and DENIED IN PART.

       IT IS FURTHER ORDERED that Counts II, III, IV and V are DISMISSED and

 Count I REMAINS.

       IT IS FURTHER ORDERED that Defendant Mark A. Kachadurian is

 DISMISSED.

       IT IS ORDERED.
                                         s/Denise Page Hood

                                           21
Case 2:17-cv-13577-DPH-DRG ECF No. 30 filed 05/29/20   PageID.666   Page 22 of 22




                                    DENISE PAGE HOOD
 Dated: May 29, 2020                UNITED STATES DISTRICT JUDGE




                                      22
